Relief under G. L. c. 211, § 3, is extraordinary, and “may not be sought ‘merely as a substitute for normal appellate review.’ ” Constantine v. Commonwealth, 435 Mass. 1011, 1012 (2002), quoting McGuinness v. Commonwealth, 420 Mass. 495, 497 (1995). The record before the single justice indicates that Huang has or had various opportunities through the ordinary trial and appellate processes to seek the relief requested from this court. She filed a motion in the Probate and Family Court for a new trial, multiple motions for relief from the judgment at issue, and a motion to recuse the trial judge. The Probate Court docket indicates, as well, that she sought the appointment of counsel in that court. The docket also indicates that Huang filed various notices of appeal in the Probate Court, although the record before us is insufficient to determine the status of any of those appeals.
Huang has neither argued nor demonstrated that a G. L. c. 211, § 3, petition was the only adequate means of seeking relief on the claims raised in her petition. See Greco v. Plymouth Sav. Bank, 423 Mass. 1019, 1019 (1996), and cases cited. The single justice did not abuse his discretion or otherwise err in denying the petition.2

Judgment affirmed.


Huang did not name as a respondent in her petition her former husband, the adverse party in the underlying divorce action. See S.J.C. Rule 2:22, 422 Mass. 1302 (1996).